Citation Nr: 1619000	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to the service-connected cervical spine degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a video conference hearing before a Veterans Law Judge in January 2011, who has since retired.  A letter was sent to the Veteran on March 9, 2016 asking him to reply within 30 days as to whether he wanted a new Board hearing.  In the letter the Veteran was notified that if he did not respond within 30 days from the date of the letter it will be assumed that he did not want another Board hearing.  The Veteran did not respond and thus it must be presumed that he does not want another hearing.  

Additional VA treatment records were received in December 2015.  Although a new Supplemental Statement of the Case has not been issued following receipt of these records, the records are not pertinent to the Veteran's claim of service connection for a right hand disability, and thus a waiver of initial RO consideration is not needed. See 38 C.F.R. § 20.1304.

In February 2014, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right hand disability is not etiologically related to his active service, to include a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a right hand disability have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  Such includes the Veteran's personal hearing before the Board.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Importantly, neither the Veteran nor his representative has alleged the contrary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

VA examinations and opinions also were obtained in August 2011 and April 2014.  The Veteran's representative in October 2013 questioned the adequacy of the August 2011 VA examiner's opinion regarding whether the service-connected degenerative disc disease aggravated the right hand carpal tunnel syndrome because EMG studies cannot diagnose sensory radiculopathy or pain/paresthesias in radicular distribution.  However, the examiner's opinion that the cervical spine condition did not aggravate carpal tunnel syndrome is fully adequate as the examiner considered the procurable and assembled evidence of record and explained that the conditions have a different physiologic mechanism.  Similarly, the August 2011 VA examiner's opinion is fully adequate regarding whether the service-connected cervical spine disability caused the right hand carpal tunnel syndrome.  

To the extent that the August 2011 VA examiner opined that the right hand carpal tunnel syndrome was not directly related to service as service treatment records do not document a hand injury, his opinion is inadequate as the Veteran was treated for lacerations to his right hand when he was bitten by a dog during service in September 1989.  However, another VA opinion was obtained in April 2014 whereby the examiner addressed whether the current hand disability is directly related to service, to include the injuries incurred from the dog bite in September 1989.  

Thus the August 2011 VA opinion is fully sufficient regarding whether the right hand disability is secondary to the service-connected cervical spine disability and the April 2014 VA opinion adequately addressed whether the right hand disability is directly related to service.  Both VA examiners reviewed the claims folder, provided medical histories, and opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Analysis

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

The Veteran contends that he has a right hand disability that is directly related to an injury during service or alternatively is secondary to his service-connected cervical spine degenerative disc disease.  See October 2009 Informal Conference Report, May 2010 statement, and January 2011 Board hearing testimony. 

The Veteran's service treatment records disclose that his right hand was bitten by a dog in September 1989.  There was a laceration on three digits and part of the nail was missing on the third digit.  X-ray was negative for fracture.  He was seen on several subsequent occasions for follow-up.  In early October, there was no undue redness, and there was no swelling or drainage.  A small amount of capillary oozing was noted.  The assessment was healing fingertip avulsion (ring finger).  It was reported five days later that the area was healing well and there were no signs of infection.  

After service, treatment records in October 2003 document the Veteran's complaints of right hand pain.  In December 2003 the records show a diagnosis of carpal tunnel syndrome.  VA treatment records in March 2009 show that a February 2009 electromyography (EMG) revealed carpal tunnel syndrome in the right hand without evidence of cervical radiculopathy.  

As to whether there is evidence of an inservice occurrence of an injury or disease and competent evidence of a nexus between the right hand carpal tunnel syndrome and service, in the April 2014 VA opinion the examiner opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  She explained that the evidence shows the Veteran has a right hand disability manifested by carpal tunnel syndrome, which involves dysfunction of nerve conduction through the median nerve (in the wrist), and most often is a result of overuse and/or repetitive motion of the wrist and hand and thus was not caused by any previous dog bite injury to the Veteran's fingers of the right hand.  The examiner in rendering the opinion reviewed the file to include the Veteran's service records and based on the nature of the Veteran's current right hand disability concluded that his right hand carpal tunnel syndrome was not incurred in or caused by service.  

As to whether the Veteran's service-connected cervical spine degenerative disc disease caused or aggravated his right hand disability, on the VA examination in August 2011 the examiner noted that the Veteran has right hand carpal tunnel syndrome and opined that it is not at least as likely as not (less than 50 percent degree of probability), that the Veteran s right hand carpal tunnel syndrome is proximately due to his service-connected cervical spine disability as the Veteran's carpal tunnel syndrome is a compression of the median nerve at the wrist and there is no evidence that he has cervical radiculopathy compressing the nerves at the cervical spine level.  The examiner also opined that it is less likely as not (less than 50/50 probability) that the Veteran s current right hand disability has been aggravated by his service-connected cervical spine disability as there is no evidence that that cervical spine condition aggravates carpal tunnel syndrome as this condition has a different physiologic mechanism.  In an addendum later that month the examiner confirmed that his opinion did not change in light of a contemporaneous EMG study showing carpal tunnel syndrome in the right hand without cervical radiculopathy.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds the April 2014 VA opinion addressing whether the right hand carpal tunnel syndrome is directly related to service and the August 2011 VA opinion addressing whether it is secondary to the service-connected cervical spine degenerative disc disease are significantly probative as the examiners carefully reviewed the Veteran's medical history and his relevant longitudinal complaints in reaching their conclusions.  The Veteran during his January 2011 Board hearing also admitted that no medical professional has written any opinion that his inservice neck injury caused his current right hand problems.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to describe symptoms associated with his right hand disability, his report on the September 2011 VA Occupational Therapy Consult that he has had right hand numbness for 20 years, i.e. since service, is not credible as it is inconsistent with the other evidence of record that does not document a right hand disability until over 9 years after active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Further, subsequent to the September 1989 dog bite injury an inservice July 1990 periodic examination shows that the upper extremities were evaluated as normal and the examiner noted that the Veteran had 2 small lacerations on his forehead in 1988 which were sutured with full recovery.  Given that other lacerations were being evaluated one would expect that the Veteran would have mentioned the lacerations and residuals he incurred on his right hand from the September 1989 dog bite injury.  See AZ v. Shinseki, 731 F.3d 1303   (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

It is likewise noteworthy that no reference was made to the right hand when the Veteran filed an earlier claim for compensation in August 1993.  Furthermore, on the VA examination in August 2011, the Veteran reported that he began having problems with numbness and pain in his hands starting around 2003.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  


Even if the Veteran's statements regarding the onset of his right hand disability were credible, his opinions that his right hand carpal tunnel syndrome is directly related to service or alternatively secondary to his service-connected cervical degenerative disc disease, are outweighed by the unfavorable August 2011 VA opinion and April 2014 VA opinion.  These opinions, rendered by a medical professional reflected their specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's right hand disability, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of this disability is a complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The determination whether the Veteran has a right hand disability that is either related to service or secondary to the service-connected cervical spine degenerative disc disease requires specialized training and therefore is not susceptible of lay opinion.  Medical professionals have greater skill. 

The Veteran contends that his right hand carpal tunnel syndrome is associated with the demanding nature of his military occupational specialty as an avionic systems technician.  See, e.g., May 2010 statement.  However, no medical professional has related the Veteran's right hand carpal tunnel syndrome to the Veteran's work in service.  The only opinion of record linking his right hand carpal tunnel syndrome to his duties in service is his own general lay statement asserting such an association.  Such conclusory generalized lay statements suggesting a nexus between a current disability and service do not meet the "may be associated with service" element for providing yet a third VA examination, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology of the Veteran's carpal tunnel syndrome falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking it to service.  Moreover, in May 2010, the Veteran himself stated that he did not "believe" that his work in service as an avionics systems technician was the "primary cause" of his right hand carpal tunnel syndrome as his cervical fusion surgery after service temporarily relieved his right hand pain.  

Lastly, the Veteran's carpal tunnel syndrome is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a right hand disability, to include as secondary to the service-connected cervical spine degenerative disc disease, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 3.102. 


ORDER

Service connection for a right hand disability, to include as secondary to the service-connected cervical spine degenerative disc disease, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


